Exhibit 99.2 LITHIA MOTORS, INC. Executive Nonqualified Deferred Compensation Agreement THIS AGREEMENT by and among Lithia Motors, Inc., an Oregon corporation (the Company), and M.L. Dick Heimann (the Executive) is dated effective December 31 st , 2009 (the Effective Date). RECITALS A. On December 31 st , 2009, the Companys Board of Directors approved the granting of a nonqualified deferred compensation benefit (the Plan), the terms of which are set forth in this Agreement, to executives of the Company with a title of Senior Vice President and higher (Executives). As of that date, all Executives are eligible to participate in the Plan or will become eligible to participate in the Plan upon commencement of their service as an executive of the Company. B. The Executive is an executive officer of the Company. C. The Company and the Executive execute this Agreement to evidence the Executives election to defer constructive and actual receipt of what would otherwise be current compensation in the form of cash payable or shares issuable to the Executive for services performed as a member of the Companys executive team. AGREEMENT The Executive and the Company agree as follows: Article 1 Definitions In addition to those defined terms set forth in the Recitals to this Agreement, the following are defined terms that shall have the specified meanings whenever used in the Agreement: 1.1  Claimant  means the Executive, any designated beneficiary, or other person who believes that he or she is being denied a benefit to which he or she is entitled under this Agreement. 1.2  Code  means the Internal Revenue Code of 1986, as amended. 1.3  Compensation  means Executive compensation that would be paid or stock issuable to the Executive during a Plan Year. 1.4  Deferral Account  means the Companys accounting of the Executives accumulated Deferrals plus accrued interest, if applicable. 1.5  Deferrals  means the amount of the Executives Compensation that the Executive elects to defer according to this Agreement. 1.6  Deferral Election Form  means the form attached as Appendix A. 1.7  Plan Administrator  means the person or persons designated from time to time by the Companys Board of Directors to administer the terms of this Agreement, or if no person or persons have been designated, the Companys Board of Directors. 1.8  Plan Year  means the calendar year. 1.9 “Termination of Services” means that the Executive ceases to be an Executive of the Company. 1.10 “Unforeseeable Emergency” means severe financial hardship resulting from an illness or accident of the Executive, the Executive’s spouse or a dependent (as defined in Section 152(a) of the Code), loss of the Executive’s property due to casualty, or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Executive.
